Exhibit 10.3

 

 

EXHIBIT A

[ex10-2img001.gif]


 

 

This document constitutes part of the prospectus covering
securities that have been registered under the Securities Act of 1933.

 


ICF International, Inc.
2010 Omnibus Incentive Plan, as amended
Restricted Stock Unit Award Agreement

 

THIS AGREEMENT, effective as of the Date of Grant set forth below, represents a
grant of Restricted Stock Units (“RSUs”) by ICF International, Inc., a Delaware
corporation (the “Company”), to the Participant named below, pursuant to the
provisions of the ICF International, Inc. 2010 Omnibus Incentive Plan, as
amended (the “Plan”).

 

You have been selected to receive a grant of RSUs pursuant to the Plan, as
specified below.

 

The Plan provides a description of the terms and conditions governing the RSUs.
If there is any inconsistency between the terms of this Agreement and the terms
of the Plan, the Plan’s terms shall completely supersede and replace the
conflicting terms of this Agreement. All capitalized terms used herein shall
have the meanings ascribed to them in the Plan, unless specifically set forth
otherwise herein.

 

The parties hereto agree as follows:

 

Participant: «Name»

 

Date of Grant: «Grant_Date»

 

Number of RSUs Granted: «RSU»

 

Vesting Terms: 4-Years

 

Purchase Price: None

 

1.      Employment With the Company. Except as may otherwise be provided in
Sections 6 and 7, the RSUs granted hereunder are granted on the condition that
the Participant remains an Employee of the Company or its Subsidiaries from the
Date of Grant through (and including) the applicable Vesting Date, as set forth
in Section 2 (any period, prior to the Vesting Date, during which RSUs are
unvested shall be referred to herein as the “Period of Restriction”).

 

This grant of RSUs shall not confer any right to the Participant (or any other
Participant) to be granted in the future RSUs or other Awards under the Plan.

 

 

 

Eff. 06/05/15

 

 
1

--------------------------------------------------------------------------------

 

 

2.      Vesting.

 

 

(a)

RSUs shall be initially unvested (the unvested RSUs are referred to in this
Agreement as the “Unvested RSUs”) and except as hereinafter provided, the RSUs
shall vest, provided the Participant has continued in the employment of the
Company or its Subsidiaries through such anniversary or anniversaries of the
Date of Grant.

 

 

(b)

25% of the RSUs shall vest as of each anniversary of the grant date, beginning
with the one-year anniversary of the grant date (each anniversary, a "Vesting
Date").

 

 

3.     Timing of Payout. Payout of all vested RSUs shall occur as soon as
administratively feasible following the Vesting Date set forth in Section 2(b),
but in no event later than thirty (30) days after such Vesting Date provided
that, if such thirty-day period begins in one calendar year and ends in another,
the Participant may not choose in which calendar year payment will be made.

 

4.     Form of Payout. Vested RSUs will be paid out solely in the form of
Shares.

 

5.     Voting Rights and Dividends. Until such time as the RSUs are paid out in
Shares, the Participant shall not have voting rights with respect to such
Shares. Further, no dividends shall be paid on any RSUs.

 

6.     Termination of Employment.

 

 

(a)

By Death or Disability. In the event the employment of the Participant with the
Company is terminated by reason of death or disability, all Unvested RSUs held
by the Participant at the date of termination and still subject to the Period of
Restriction as of the date of Participant’s death or disability shall
immediately become fully vested as of the date of termination.

 

Disability means the inability of a Participant to engage in any substantially
gainful activity by reason of any medically determinable physical or mental
impairment that is expected to result in death or has lasted or can be expected
to last for a continuous period of twelve (12) months or more. A determination
that a Participant is disabled shall be made by the Committee on the basis of
such medical evidence as the Committee deems warranted under the circumstances.

 

 

(b)

For Other Reasons. If the employment of the Participant shall terminate for any
reason other than the reasons set forth in Section 6(a), all RSUs held by the
Participant at the date of termination and still subject to the Period of
Restriction shall be forfeited.

 

7.     Change of Control of the Company.

 

  (a)     Notwithstanding anything to the contrary in this Agreement, in the
event of a Change of Control during the Period of Restriction and upon a
Termination of Employment, in connection with or during the period of two (2)
years after such Change of Control, either by the Company without Cause, or by
the Participant who terminates employment as a result of: (i) a material
reduction in the Participant’s authority, duties or responsibilities; (ii) the
Participant’s relocation by the Company of more than fifty (50) miles from the
Participant’s then current work location; (iii) a reduction in the rate of
Participant’s then annual base salary or target incentive compensation; or (iv)
failure of the surviving company to assume the Participant’s employment
agreement or other applicable agreement relating to Participant’s employment,
the Period of Restriction imposed on the RSUs shall immediately lapse, with all
such RSUs vesting subject to applicable federal and state securities laws.      

 

 
2

--------------------------------------------------------------------------------

 

 

 

(b)

Notwithstanding anything to the contrary in this Agreement, payout of all vested
RSUs shall occur as soon as administratively feasible following a Termination of
Employment described in Section 7(a), but in no event later than thirty (30)
days after the date of such Termination of Employment, provided that if such
thirty (30)-day period begins in one calendar year and ends in another, the
Participant may not choose in which calendar year payment will be made.

 

8.     Restrictions on Transfer. RSUs granted pursuant to this Agreement may not
be sold, transferred, pledged, assigned, or otherwise alienated or hypothecated
(a “Transfer”), other than by will or by the laws of descent and distribution,
except as provided in the Plan. If any Transfer, whether voluntary or
involuntary, of RSUs is made, or if any attachment, execution, garnishment, or
lien shall be issued against or placed upon the RSUs, the Participant’s right to
such RSUs shall be immediately forfeited by the Participant to the Company, and
this Agreement shall lapse.

 

9.     Recapitalization. In the event of any change in the capitalization of the
Company such as a stock split or a corporate transaction such as any
reorganization, merger, consolidation, spin-off, combination, repurchase, or
exchange of Shares or other securities, stock dividend, liquidation,
dissolution, or otherwise, the number and class of RSUs subject to this
Agreement shall be equitably adjusted by the Committee in the manner set forth
in Section 4.4 of the Plan to prevent dilution or enlargement of rights.

 

10.     Beneficiary Designation. The Participant may, from time to time, name
any beneficiary or beneficiaries (who may be named contingently or successively)
to whom any benefit under this Agreement is to be paid in case of his or her
death before he or she receives any or all of such benefit. Each such
designation shall revoke all prior designations by the Participant, shall be in
a form prescribed by the Company, and will be effective only when filed by the
Participant in writing with the Director of Human Resources of the Company
during the Participant’s lifetime. In the absence of any such designation,
benefits remaining unpaid at the Participant’s death shall be paid to the
Participant’s estate.

 

11.     Continuation of Employment. This Agreement shall not confer upon the
Participant any right to continue employment with the Company or its
Subsidiaries, nor shall this Agreement interfere in any way with the Company’s
or its Subsidiaries’ right to terminate the Participant’s employment at any
time. The Participant’s employment shall continue to be on an “at-will” basis.

 

12.     Miscellaneous.

 

 

(a)

This Agreement and the rights of the Participant hereunder are subject to all
the terms and conditions of the Plan, as the same may be amended from time to
time, as well as to such rules and regulations as the Committee may adopt for
administration of the Plan. The Committee shall have the right to impose such
restrictions on any shares acquired pursuant to this Agreement, as it may deem
advisable, including, without limitation, restrictions under applicable federal
securities laws, under the requirements of any stock exchange or market upon
which such shares are then listed and/or traded, and under any blue sky or state
securities laws applicable to such shares. It is expressly understood that the
Committee is authorized to administer, construe, and make all determinations
necessary or appropriate to the administration of the Plan and this Agreement,
all of which shall be binding upon the Participant.

 

 
3

--------------------------------------------------------------------------------

 

 

 

(b)

The Committee may terminate, amend, or modify the Plan; provided, however, that
no such termination, amendment, or modification of the Plan may in any material
way adversely impair the Participant’s rights under this Agreement, without the
written consent of the Participant.

 

 

(c)

The Company shall have the power and the right to deduct or withhold, or require
the Participant to remit to the Company, an amount sufficient to satisfy
federal, state, and local taxes (including the Participant’s FICA obligation),
domestic or foreign, required by law to be withheld with respect to any exercise
of the Participant’s rights under this Agreement.

          To satisfy the withholding requirement, the Company shall withhold
Shares having an aggregate Fair Market Value on the date the tax is to be
determined, equal to the amount required to be withheld.

 

 

(d)

The Participant agrees to take all steps necessary to comply with all applicable
provisions of federal and state securities laws in exercising his or her rights
under this Agreement.

 

 

(e)

This Agreement shall be subject to all applicable laws, rules, and regulations,
and to such approvals by any governmental agencies or national securities
exchanges as may be required.

 

 

(f)

All obligations of the Company under the Plan and this Agreement, with respect
to the RSUs, shall be binding on any successor to the Company, whether the
existence of such successor is the result of a direct or indirect purchase,
merger, consolidation, or otherwise, of all or substantially all of the business
and/or assets of the Company.

 

 

(g)

To the extent any provision of this Agreement is held by a court of competent
jurisdiction to be unenforceable or invalid for any reason, the remaining
provisions of this Agreement shall not be affected by such holding and shall
continue in full force in accordance with their terms.

 

 

(h)

To the extent not preempted by federal law, this Agreement shall be governed by,
and construed in accordance with, the laws of the state of Delaware without
giving effect to the conflicts of laws principles thereof.

 

 
4

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed as of
the Date of Grant.

 

ICF INTERNATIONAL, INC.

 

 

By: ______________________________________

Name: Sudhakar Kesavan

Chairman and Chief Executive Officer

 

PARTICIPANT:


 

______________________________________

«Name»

 

5

 



 






 